DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 19-38 are pending and examined.
Double Patenting
Claim 26 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 34. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 26, 34, and 38 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 17 and 16 respectively of prior U.S. Patent No. 10582680. This is a statutory double patenting rejection. Claims 17 and 16 of prior U.S. Patent No. 10582680 recite a cured tobacco material from progeny hybrids PD7305, PD7309, PD7312, PD7318, and PD7319; and F1 progeny plants PD7305, PD7309, PD7312, PD7318, and PD7319 respectively that are recited identically in Claims 26 and 34 as a cured tobacco material from progeny hybrids PD7305, PD7309, PD7312, PD7318, and PD7319  and in Claim 38 identically as F1 progeny plants PD7305, PD7309, PD7312, PD7318, and PD7319 respectively.

Non-statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-25, 27-33, and 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 14-18 of U.S. Patent No. 10582680. Although the claims at issue are not identical, they are not patentably distinct from each other because a claim interpretation of “a progeny hybrid having one parent cultivar” recited throughout the instant claims is viewed as “a progeny hybrid comprising one parent cultivar” i.e. open language; and thus because the claims of U.S. Patent 10582680 recite “a progeny hybrid having two parent cultivars” and since both claim sets share the same deposited lines that make the progeny plants (i.e. selected from the group consisting of TND950 (phph) SRC, Narrow Leaf Madole (phph) SRC, Narrow Leaf Madole SRC, CMS TND950 SRC, CMS Narrow Leaf Madole SRC, and CMS KY171 SRC; a representative sample seed of said TND950 (phph) SRC, Narrow Leaf Madole (phph) SRC, Narrow Leaf Madole SRC, CMS TND950 SRC, CMS Narrow Leaf Madole SRC, CMS KY171 SRC having been deposited with the ATCC under ATCC Accession Nos. PTA-123665, PTA-123664, PTA-123663, PTA-123662, PTA-123661, and PTA-123660, respectively), the cured tobacco material and products and method thereof (claim 27) of instant claims 19-25 and 27-33; and the F1 progeny plants of instant claims 35-37 are generic to the corollary species claims 1-7, 18 and claims 14-15 of U.S. Patent 10582680.


All claims are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL KALLIS whose telephone number is (571)272-0798. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL KALLIS/Primary Examiner, Art Unit 1663